IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


LINDA RAFAELE,                           : No. 322 MAL 2017
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
v.                                       : the Order of the Commonwealth Court
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (LIFE PATH, INC.),                 :

                 Respondent


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of November, 2017, the Petition for Allowance of Appeal

is DENIED.